Opinion by
Judge Lewis :
The facts set forth in the response by J. W. Greer and appellee, if pleaded at the proper time and in the proper manner, would authorize an injunction to issue upon the execution by them of the bond required in such cases, restraining the collection of the sale bond until the final determination of the action pending in the Campbell Chancery Court, or if they had deposited the amount of the sale bond in court and properly pleaded the same facts, the chancellor would have been authorized to retain con*440trol of the fund subject to the decision of the other action. See Civ. Code (1876), §§ 377, 378.

R. D. Handy, for appellants.


O. W. Root, for appellee.

But they persistently and in contempt of court failed and refused to do either. The court below, therefore, did not err in requiring them to pay into court forthwith the amount of the sale bond, interest and costs, nor upon their refusal to comply therewith in ordering them committed.
The j udgment is affirmed with damages.